                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

JACQUELINE DENNIS,                                   §
                                                     §
        Petitioner,                                  §
                                                     §
v.                                                   §       Civil Action No. 4:17-cv-872-O
                                                     §
JODY R. UPTON, Warden,                               §
FMC-Fort Worth,                                      §
                                                     §
        Respondent.                                  §

                                      OPINION AND ORDER

        Before the Court is federal prisoner Jacqueline Dennis’s (“Dennis”) petition for writ of

habeas corpus under 28 U.S.C. § 2241 (ECF No. 3 ), the FMC-Carswell Warden’s response (ECF

No. 7), and Dennis’s reply and supplemental reply. (ECF Nos. 9, 16).1 After considering Dennis’s

petition, the record, related briefing, and applicable law, the Court concludes that Dennis’s § 2241

petition should be and is hereby DISMISSED for lack of jurisdiction.

I.      BACKGROUND

        Dennis and co-defendant Henry Francis were convicted in the United States District Court



        1
         Pursuant to an Order filed on September 6, 2018, the Court denied Dennis’s then-filed motions to
expand the record and to provide new evidence (ECF Nos. 11, 12, and 13), without prejudice to her right to
file a motion for leave to file a supplemental reply and proposed supplemental reply. (ECF No. 14.) Dennis
then timely filed a motion for leave to file a supplemental reply with an attached proposed “Supplemental
Reply.” (ECF No. 16, 1–10.) The Respondent did not respond to that motion, such that the Court GRANTS
the motion for leave (ECF No. 16) and will consider the supplemental reply.

        Dennis has also filed three additional motions to expand the record or provide more “case law” in
support of her claims. (ECF Nos. 15, 17, and 18.) As these motions each fail to seek permission/ leave of
Court to file the additional arguments with a proposed attached pleading, they are DENIED and will not be
considered by the Court as submitted in violation of the Order and Instructions to Parties (ECF No. 5).
Furthermore, even to the extent the Court reviews the grounds raised in these motions, as explained infra,
this Court lacks jurisdiction to consider Dennis’s petition under § 2241, and nowhere in these additional
motions does Dennis cite to a retroactively applicable Supreme Court decision that establishes that she was
actually innocent of her charges of conviction, in order for her to be entitled to seek relief under § 2241
through the § 2255 savings clause.
for the Middle District of Florida of conspiracy to commit second degree murder of a federal official,

in violation of 18 U.S.C. §§ 1117 and 1114, and six counts of using interstate and foreign commerce

facilities in the commission of murder-for-hire, in violation of 18 U.S.C. § 1958. J. United States v.

Dennis, No. 8:93-cr-304-T-23 (M.D. Fla. May 6, 1996), ECF No. 348.2 She was sentenced to 365

months’ imprisonment. Id. Dennis’s conviction and sentence were affirmed on direct appeal to the

Eleventh Circuit. United States v. Francis, Et Al., 131 F.3d 1452 (11th Cir. 1997). Dennis’s first §

2255 motion as amended raised forty-three claims of ineffective assistance of counsel, but that

motion was denied by the same district judge who presided over her jury trial. March 6, 200 Order,

United States v. Dennis, No. 8:99-cv-674-T-23B, ECF No. 6. In denying the motion, the district

judge recounted the unusual background facts that resulted in Dennis’s trial and convictions:

               On May 10, 1993, Defendant Dennis’co-defendant, Henry Francis, was
       arrested for conspiracy to distribute crack cocaine in Case No. 93-158-Cr-T-25B.
       Rendiff Green and Amanda Wilson were also arrested for participating in the same
       offense. Ernest Hardy, who was cooperating with law enforcement officials at the
       time, witnessed the transactions that resulted in the arrests of Francis and his co-
       defendants. D.E.A. Task Force Agent Lawrence Bahnsen made the arrests. The case
       was then assigned to Assistant United States Attorney (AUSA) Kevin Darken to
       handle the prosecution.

                Agent Bahnsen and AUSA Darken were present at Francis’ initial
       appearance. From the beginning, AUSA Darken opposed Francis’ request to be
       released on bond. Agent Bahnsen testified in support of AUSA Darken’s position,
       describing Francis’ involvement in the charged narcotics transactions. Agent Bahnsen
       testified further that, following his arrest, Francis voluntarily waived his right to
       remain silent and had admitted his involvement in two crack cocaine sales to a
       confidential informant, Ernest Hardy. The United States Magistrate Judge ordered
       Francis detained.

               On May 25, 1993, new counsel for Francis filed a motion for reconsideration
       of the Court’s detention order. AUSA Darken opposed the motion, and, on June 2,
       1993, the United States Magistrate Judge denied the emotion.

               Rendiff Green, Francis’ co-defendant in the drug case, had brokered the drug


       2
        The Court takes judicial notice of the records of Dennis’s criminal case. See FED. R. EVID.
201(b)(2) and (c)(1).

                                                  2
transaction with Ernest Hardy that had led to the arrests of Green and Francis. While
imprisoned with Green, Francis informed Green that he was plotting to kill Agent
Bahnsen, AUSA Darken, and Hardy. Francis told Green that he wanted to kill Agent
Bahnsen because Agent Bahnsen had testified untruthfully about Francis at the
detention hearing and the he wanted to kill AUSA Darken because AUSA Darken
was “corrupt” and had argued against bond for Francis. Francis told Green that
Francis would get “Mauler,” one of his Jamaican associates, to commit the murders,
and that he was trying to raise money to pay Mauler for the job. However, after
learning that Mauler wanted payment up front, Francis decided to bring in other
Jamaicans to commit the murders. Knowing that Green had experience with false
documents, Francis asked Green to obtain United States’ passports for the Jamaicans
to use to travel to the United States.

         After learning of Francis’ intention, Green told Agent Bahnsen, who put
Green in contact with Agent Thomas of the Federal bureau of Investigation (FBI). On
September 8, 1993, Green told Agent Thomas that Francis wanted Agent Bahnsen
and AUSA Darken murdered. Agent Thomas told Green to go along with Francis and
to tell Francis that Green could obtain United States’ passports for the Jamaicans.

        After corroborating the information provided by Green, the FBI prepared an
Application for a Title II wire interception to monitor the calls made by Francis from
the telephone at the jail. The Order authorizing the wire interception was signed on
September 22, 1993.

        Also, as a result of this information, another AUSA was assigned to handle
Francis’ narcotics prosecution. However, to avoid subjecting the new AUSA to any
potential danger, AUSA Darken continued to sign all papers in the case. AUSA
Darken was assigned 24-hour armed United States Marshals Service protection.
Detective Richard Archie, a native speaker of Jamaican patois, was set up as
the“source” for false passports and other documents. Agent Thomas gave Green a
telephone number for Detective Archie, who was going by the name “A.G.” and
Green passed this information along to Francis, who contacted Detective Archie.
Detective Archie was instructed to tell Francis that the passports would be $500 each.
Eventually, however, Francis suggested that “A.G.” commit the murders, and
Detective Archie agreed to the plan.

       From conversations with Francis, Detective Archie understood that the $500
that Francis had intended to put towards passports would instead be an initial
payment for “A.G.” to commit the murders. Francis told Detective Archie that his
“baby mother,” Jacqueline Dennis, the Defendant in the present case, would furnish
Detective Archie with additional information about the intended targets. Defendant
Dennis later contacted Detective Archie a number of times with information.

       In September 1993, AUSA Darken saw a suspicious -looking car drive slowly
back and forth past his home. An African-American woman was driving and a
teenage African-American male was in the passenger seat. A neighbor later told


                                          3
       AUSA Darken that he had seen the same care behind AUSA Darken’s house.

                Also, in September, a woman telephoned AUSA Darken’s home and claimed
       to be from the United States Marshals Service answering service. She asked to speak
       with one of the marshals, and AUSA Darken called one of the marshals to the
       telephone. When the marshal picked up the telephone, however, no one was there.
       Records of the United States Marshals Service answering service revealed that the
       answering service had not placed the call.

               During a later search of Defendant Dennis’s home, Agent Thomas found in
       the bedroom a copy of the criminal complaint in United States v. Henry Francis,
       Rendiff Green, and Amanda Wilson, Dist. Ct. No. 93-158-Cr-T-25B. Handwritten
       on the document in pencil was personal information about Agent Bahnsen and AUSA
       Darken, including Darken’s home address and telephone number. Defendant Dennis
       had obtained the information for “A.G.”

                On May 12, 2994, Defendants Dennis, Henry Francis and others, were
       indicted by a Second Superseding Indictment charging one count on conspiracy to
       murder a federal officer engaged in, and on account of, the performance of his
       official duty, in violation of 18 U.S.C. § 1117 and 1114 (Count One); nine counts of
       use of interstate and foreign commerce facilities in the commission of murder-for-
       hire, in violation of 18 U.S.C. § 1958 (Counts Two through Ten); and one count of
       solicitation to commit a crime of violence in violation of the laws of the United
       States, in violation of 18 U.S.C. §§ 373 and 2 (Count Eleven). (Doc. 88)[United
       States v. Dennis, No.8-93-cr-304-SDM-TGW-6, May 12, 2994 Second Superseding
       Indictment]. . . .

              On December 16, 1994, after a lengthy trial, the jury found Defendants
       Dennis and Francis guilty on Counts One through Five, Seven and Nine. (Doc. 191)
       [United States v. Dennis, No.8-93-cr-304-SDM-TGW-6, May 12, 2994 Jury Verdict].

March 6, 2000 Order, United States v. Dennis, No. 8:99-cv-674-T-23B, ECF No. 6.

       Dennis has subsequently brought several other challenges to her conviction and sentence

under both § 2255 and § 2241, all to no avail. See United States v. Dennis, No. 8-93-cr-304-T-

23TGW, No. 8:16-cv-1657-T-23TFW, 2016 WL 3476847 at *1–2 (M.D. Fla. June 27, 2016)

(dismissing successive § 2255 motion as filed without authorization from the court of appeals);

Dennis v. Chapman, No. 4:07-cv-560-Y, 2008 WL 4791458, at *1–3 (N.D. Tex. Nov. 3, 2008)

(dismissing § 2241 petition); Dennis v. Van Buren, No. 4:06-cv-857-Y, 2006 WL 3690297 at *1–2

                                                4
(N.D. Tex. Dec. 14, 2006) (dismissing §2241 petition for lack of jurisdiction); Dennis v. Van Buren,

No. 4:06-cv-072-A (N.D. Tex. Jan. 20, 2006) (denying § 2241 petition). Undaunted, Dennis filed

this § 2241 petition in this Court in late 2017. Pet. 1, ECF No. 3.

II.    CLAIMS FOR RELIEF

       Dennis claims that she is entitled to relief on five grounds. She relies on recent Supreme

Court decisions in support of her claims. In ground one, Dennis claims that she is now innocent

because, after the Supreme Court’s ruling in Burrage v. United States, 571 U.S. 204 (2014), her

conviction for conspiring to murder a federal official should be vacated. She claims that the

government failed to prove that the conspiracy would not have occurred “but for” the intended

victims’ status as federal officials. Pet. 5, ECF No. 3. She contends in grounds two, three, and four

that her statute of conviction, 18 U.S.C. § 1117, is no longer valid under Mathis v. United States, 136

S.Ct. 2243 (2016) and Descamps v. United States, 570 U.S. 254 (2013). Pet. 6, ECF No. 3. In

ground five, she contends that she is now innocent under Elonis v. United States, 135 S.Ct. 2001

(2015). Id.

III.   ANALYSIS

       A motion under § 2255 is the primary means of collaterally attacking a federal conviction

or sentence. Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir.2001) (per curiam) (citing Tolliver v.

Dobre, 211 F.3d 876, 877 (5th Cir.2000) (per curiam )). “While § 2241 is more typically used to

challenge the execution of a prisoner’s sentence, a federal prisoner may bring a petition under § 2241

to challenge the legality of his conviction or sentence if he can satisfy the mandates of the ‘savings

clause’ of § 2255.” Christopher v. Miles, 342 F.3d 378, 381 (5th Cir. 2003) (citing Reyes–Requena

v. United States, 243 F.3d 893, 900–01 (5th Cir. 2001)). The statutory “savings clause” provides,


                                                  5
          An application for a writ of habeas corpus in [sic] behalf of a prisoner who is
          authorized to apply for relief by motion pursuant to this section, shall not be
          entertained if it appears that the applicant has failed to apply for relief, by motion, to
          the court which sentenced him, or that such court has denied him relief, unless it also
          appears that the remedy by motion is inadequate or ineffective to test the legality of
          his detention.

28 U.S.C. § 2255(e). Under the “savings clause,” the petitioner has the burden of showing that the

§ 2255 remedy is “inadequate or ineffective to test the legality of his detention.” Jeffers, 253 F.3d

at 830.

          Dennis cannot rely on § 2241 merely because she might now be limited in seeking relief

under § 2255. Cf. Pack v. Yusuff, 218 F.3d 448, 453 (5th Cir. 2000) (citing Tolliver, 211 F.3d at 878)

(holding that neither a prior, unsuccessful § 2255 motion, the limitations bar, nor successiveness

renders the § 2255 remedy inadequate or ineffective)). Moreover, the Fifth Circuit has determined

that, before a petitioner may pursue relief through § 2241 under the language of the § 2255 savings

clause, he must show that:

          (1) his claim is based on a retroactively applicable Supreme Court decision; (2) the
          Supreme Court decision establishes that he was “actually innocent” of the charges
          against him because the decision decriminalized the conduct for which he was
          convicted; and (3) his claim would have been foreclosed by existing circuit precedent
          had he raised it at trial, on direct appeal, or in his original § 2255 petition.

Christopher, 342 F.3d at 382 (citing Reyes-Requena, 243 F.3d at 904 and Jeffers, 253 F.3d at 830).

          Dennis has not made these showings, and a review of the grounds asserted in her § 2241

petition shows that she cannot make them.

          A.      Burrage v. United States, 571 U.S. 204 (2014) Not Applicable to Dennis

          In Burrage, the Supreme Court addressed the type of causation needed to apply the enhanced

penalty under 21 U.S.C. § 841(b)(1)(C) on an individual who distributes a controlled substance that

causes death or serious bodily injury. Burrage, 571 U.S. at 218-19. Another very recent case rejected



                                                      6
a petitioner’s attempt to raise a Burrage-based claim to his § 1117 conviction through a petition

under § 2241 attempting to invoke the § 2255 savings clause. In Menter v. Baltazar, No. 3:17-1886,

2019 WL 23708287082, at*1, 3 (M.D. Penn. June 6, 2019), the district court considered and rejected

the petitioner’s arguments that Burrage undermined his conviction for conspiracy to commit murder

of a federal judge under 18 U.S.C. § 1117. Id. The court explained:

          Initially, the court notes that there has been no change in the substantive law
          applicable to Petitioner’s case. The statute of conviction, 18 U.S.C. § 1117, provides:

                 “If two or more persons conspire to violate section 1111, 1114, 1116,
                 or 1119 of this title, and one or more of such persons do any overt act
                 to effect the object of the conspiracy, each shall be punished by
                 imprisonment for any term of years of for life.”

          The superseding indictment alleged a conspiracy to violate § 1114, which in pertinent
          part applies to one who “kills or attempts to kill any officer or employee of the
          United States or of any agency in any branch of the United States government
          (including any member of the uniformed services) while such officer or employee is
          engaged in or on account of the performance of official duties . . . .” The Court finds
          that there has been no change in the substantive law applicable to these provisions.

Id. at *3. For the same reasons set out above, this Court finds that Burrage does not cause any

substantive change in the law applicable to Dennis’s § 1117 conviction for her to invoke the savings

clause.

          Furthermore, the Court rejects Dennis’s effort to extend Burrage. Dennis claims that, under

Burrage, a conspiracy to kill a federal official under 18 U.S.C. § 1117 requires “but for” proof that

the targeted victims were to be killed because of their status as government employees. Pet. 5, 10,

12, 22–26, ECF No. 3. But Burrage involves a criminal statute that uses the term “because of,” and

the Supreme Court has made clear that such term requires a showing of “but-for causality.” Burrage,

571 U.S. at 212-13. Section 1117, however, does not use the “because of” language. Dennis’

conspiracy conviction under § 1117 thus falls outside the scope of Burrage.

          Moreover, Dennis’s arguments misunderstand the law applicable to § 1117. The Supreme


                                                    7
Court has held that the fact that an intended victim is a federal officer is an element necessary to

establish federal jurisdiction, but the mens rea of the statute does not apply to this element. See

United States v. Feola, 420 U.S. 671, 694-96 (1975); see United States v. Benitez, 741 F.2d 1312,

1318 (11th Cir. 1984) (rejecting defendant’s jury charge challenge to his conviction under §§ 1114

and 1117 and holding “[the defendant] could be convicted of conspiring to murder government

agents even if he did not know they were government agents”) (citing Feola, 420 U.S. 671 (1975)).

Thus, Dennis has no basis to argue that the government erred in her case by failing to prove that she

conspired to kill her intended victims because they were government officials. Section 1117 does

not require that Dennis have had this state of mind in order for her to violate this criminal statute.

See e.g. United States v. Kelley, 850 F.3d 212, 215 n.7 (5th Cir. 1978) (“Of course, it is not

necessary that the assailant know his victim is a federal officer.”).

        Dennis’s citation to Burrage v. United States, 571 U.S. 204 (2014) does not show that she

was convicted of a nonexistent offense. Thus, she cannot invoke the savings clause to proceed under

§ 2241 on this claim.

       B.      Descamps, Mathis, and Elonis

       The Court notes that Dennis next recites claims for relief based upon three Supreme Court

decisions: Descamps v. United States, 570 U.S. 254 (2013); Mathis v. United States, 136 S. Ct. 2243

(2016), and Elonis v. United States, 135 S.Ct. 2001 (2015). Pet. 6, 11–12, 28–33, ECF No. 3.

Although Dennis cites to these decisions, she has not shown that they have been made retroactively

applicable, and/or that any of the decisions establishes that she was actually innocent of the charge

against her because the conduct for which she was convicted has been decriminalized. See generally

Christopher, 342 F.3d at 382. The Fifth Circuit has determined that neither Mathis nor Descamps

announced a new rule on constitutional law that has been made retroactive on collateral review. See

In re Lott, 838 F.3d 522, 523 (5th Cir. 2016) (per curiam) (denying authorization to file a successive

§ 2255 motion because Mathis did not announce a new rule of law retroactively applicable on

                                                  8
collateral review); In re Jackson, 776 F.3d 292, 296 (5th Cir. 2015) (denying authorization to file

a successive § 2255 motion because Descamps did not announce a new rule of law retroactively

applicable on collateral review). Moreover, relevant caselaw establishes that Descamps and Mathis

do not provide a basis for invoking the savings clause. See e.g., Jackson v. Daniels, 637 F. App’x

173, 174 (5th Cir. 2016) (affirming district court’s rejection of invocation of a savings-clause claim

based upon Descamps because it had no “effect on whether Jackson was convicted of nonexistent

federal drug offenses”); Oxner, 616 F. App’x at 191 (5th Cir. 2015) (“As Descamps addresses

sentencing issues and has no effect on whether the facts of Oxner’s case would support his

convictions for the substantive offenses, it is not a retroactively applicable Supreme Court decision

indicating that he was convicted of a nonexistent offense”) (citations omitted); Getachew v. Harmon,

No. 3:17-cv-224-D, 2017 WL 2348834, at * 3–4 n. 1 (N.D. Tex. March 27, 2017) (rejecting Mathis

based claims under the § 2241 savings clause), R & R adopted, 2017 WL 2345707 (N.D. Tex. May

30, 2017).

       In Elonis v. United States, 135 S.Ct. 2001 (2015), the Supreme Court held that the

defendant’s conviction under 18 U.S.C. § 875(c)—which criminalizes threats to kidnap—could not

stand because the government had not shown that the defendant intended his communications to be

threats. Id. at 2009. Dennis was not convicted of threatening to kidnap someone; rather, she was

convicted of conspiring to murder federal officials engaged in and on account of the performance

of their official duties, in violation of 18 U.S.C. §§ 1114 and 1117. She has not shown that Elonis

applies retroactively to her § 1117 conviction. See Poindexter v. Warden, FCI Yazoo City, No. 3:18-

cv-150-CWR-LRA, 2019 WL 2397815, at * 1 (N.D. Miss. June 6, 2019) (“On its face, Elonis

applies only to § 875(c) and does not extend to other statutes”); United States v. Hammond, 354 F.

Supp.3d 28, 54 (D.C.D.C. Dec. 7, 2018) (“Elonis’s reasoning is explicitly limited to statutes that

criminalize pure threats”) (citations omitted); Shah v. United States, No. 5-12-172, 2016 WL

6762748, at *5 (S.D. W.Va. Oct. 19, 2016)(“Although the Supreme Court clearly held that a

                                                  9
defendant’s mental state was an element of Section 875(c), the Supreme Court did not recognize a

new right concerning a conviction under Section 875(b)”), R & R adopted, 2017 WL 3168425 (S.D.

W.Va. July 26, 2017).

       Thus, Dennis’s citation to DesCamps, Mathis, and Elonis does not invoke the savings clause

for her to proceed under § 2241.

       In her reply and supplemental reply, Dennis sets out arguments arising from multiple cases,

but the bulk of the decisions recited are circuit and district court opinions that, of course, are not

“Supreme Court decisions” made “retroactively applicable,” and are thus not sufficient for this Court

to consider as a basis to invoke the savings clause. See Reply and Supp. Reply, ECF Nos. 9, 16. In

addition to the four Supreme Court cases analyzed and rejected above, Dennis also cites to a denial

of certiorari in Dority v. Roy, 564 U.S. 1022 (2011). But a mere denial of certiorari cannot be

considered an “applicable Supreme Court decision” for purposes of invoking the savings clause.

Dennis also cites to the Supreme Court’s decision in Moncrieffe v. Holder, 569 U.S. 184 (2013).

But the Fifth Circuit has rejected a petitioner’s claim that Moncrieffe provided a cause to invoke the

savings clause. See Jackson v. Daniels, 637 F. App’x 173, 174 (5th Cir. 2016) (“As neither

Descamps . . . nor Moncrieffe . . . has any effect on whether Jackson was convicted of nonexistent

federal drug offenses, these decisions do not demonstrate that § 2255 is inadequate or ineffective.”)

(citing Garland v. Roy, 615 F.3d 391, 394 (5th Cir. 2010)). Dennis also refers to the Supreme Court

decision in Welch v. United States, 136 S.Ct. 1257 (2016), but that case has been rejected as a basis

to invoke the savings clause. See Banks v. Warden, No.18-cv-1408, 2018 WL 6517954, at *2 (W.D.

La. October 30, 2018), R & R adopted, 2018 WL 6517775 (W.D. La. Dec. 10, 2018). Thus, Dennis’s

arguments in the reply and supplemental reply do not provide any basis to invoke the savings clause.

       Because Dennis has not shown that a retroactively applicable Supreme Court decision

establishes that she is now actually innocent of the charges against her, the Court concludes that she



                                                 10
is not entitled to relief under § 2241. Dennis’s § 2241 petition therefore must be dismissed for want

of jurisdiction. See Christopher, 342 F.3d at 379, 385 (finding that a court must dismiss a § 2241

petition for lack of jurisdiction when the requirements of the savings clause are not met).

IV.    CONCLUSION and ORDER

       Accordingly, it is ORDERED that Jacqueline Dennis’s petition for relief under 28 U.S.C.

§ 2241 is DISMISSED for lack of jurisdiction.

       SO ORDERED on this 11th day of July, 2019.


                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                                 11
